DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, Species B (Fig. 2), claims 9 and 12-17 in the reply filed on April 14, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-8 and 10-11 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (claims 1-8) or a nonelected species (claims 10-11), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 14, 2022.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the People’s Republic of China on August 5, 2020. It is noted, however, that applicant has not filed a certified copy of the CN202010777670.X application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 31, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “there is no connection between the conductive portion and the intermediate metal layer,” as recited in claim 12, lines 4-5, “a gate metal layer, a source-drain metal layer, and a pixel electrode metal layer,” as recited in claim 16, lines 2-3, “A display system” and “a processing device,” as recited in claim 17, line 1, and “the processing device is connected to the display device,” as recited in claim 17, line 3, must be shown or the feature(s) canceled from the claim(s).  It should be noted that Applicant’s Fig. 2 shows an indirect physical (mechanical) connection between the conductive portion and the intermediate metal layer.  It is suggested Applicant amend claim 12 to recite “there is no direct electrical connection between the conductive portion and the intermediate metal layer.”  Moreover, the specification does not assign reference numerals to a gate metal layer, a source-drain metal layer, and a pixel electrode metal layer, and these three particular metal layers are not pointed out in the drawings.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
“thee” should read “the” ([0022], line 5 and [0031], line 5); 
“be” should be inserted between “also” and “disposed” ([0026], line 3).  
Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 9, 12 and 14 are objected to because of the following informalities: 
“each of the conductive portions” should read “each of the plurality of conductive portions” (claim 9, line 4); 
“wherein” should be inserted before “at least two” (claim 9, line 7); 
“are” should be inserted before “provided” (claim 9, line 7); 
“the conductive portion” should read “each of the plurality of conductive portions” (claim 12, lines 2-3 and 4-5);
“the intermediate metal layer” should read “the at least one intermediate metal layer” (claim 12, lines 4 and 5);
“the conductive portion is a conductive film” should read “the plurality of conductive portions are respective portions of a conductive film” (claim 14, lines 1-2).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, line 7, the limitation “at least two conductive portions” renders the claim indefinite because it is unclear whether the “at least two conductive portions” are included in or additional to “a plurality of conductive portions” as recited previously in claim 9, line 3.  Applicant’s specification seems to describe the at least two conductive portions as being included in the plurality of conductive portions (Spec. [0020], [0027]).  Therefore, it is suggested Applicant change “at least two conductive portions” in claim 9, line 7 to “at least two of the plurality of conductive portions.”  It is further suggested that Applicant change “the conductive portions” in claim 9, line 8 to “the at least two of the plurality of conductive portions.”  For examination purposes, the limitation “at least two conductive portions” will be interpreted and examined as: at least two of the plurality of conductive portions.  Correction is respectfully requested.
In claim 12, line 3, the limitation “the non-conductive layer” renders the claim indefinite because it lacks antecedent basis (i.e., no non-conductive layer was previously recited).  Therefore, it is suggested Applicant change “the non-conductive layer” in claim 12, line 3 to “a non-conductive layer.”  For examination purposes, the limitation “the non-conductive layer” will be interpreted and examined as: a non-conductive layer.  Correction is respectfully requested.
In claim 16, lines 1-3, the limitation “the metal layer to be electrically connected comprises a gate metal layer, a source-drain metal layer, and a pixel electrode metal layer” renders the claim indefinite because it is unclear as to which metal layer of the plurality of metal layers Applicant refers, and how a single metal layer (i.e., “the metal layer”) can simultaneously be three different metal layers (i.e., a gate metal layer, a source-drain metal layer, and a pixel electrode metal layer).  It is unclear from Applicant’s specification and drawings how to resolve this particular indefiniteness issue, inasmuch as the specification does not assign reference numerals to any of a gate metal layer, a source-drain metal layer, and a pixel electrode metal layer, nor does the specification describe the structural relationships among the gate metal layer, the source-drain metal layer, and the pixel electrode metal layer.  For examination purposes, the limitation in question will be interpreted and examined as: one of the metal layers to be electrically connected comprises a gate metal layer, a source-drain metal layer, or a pixel electrode metal layer.  Correction is respectfully requested.
Claims 13-15 and 17 are rejected because of their dependence upon at least one indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 12-16, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komatsu (US 2001/0002146 A1).
Regarding claim 9, Komatsu discloses in Figs. 2, 3b and related text a display device, comprising: 
a display panel (e.g., an in-plane switching mode liquid crystal display (LCD) panel; [0002], lines 1-3); 
wherein the display panel comprises a plurality of conductive portions (e.g., two portions of common electrode 109 disposed in two via holes 125 respectively; [0033], lines 1-3); 
wherein each of the conductive portions is respectively disposed between corresponding metal layers 103 and 109 to be electrically connected in the display panel ([0030], lines 4-9 and [0031], lines 4-6), and is used to electrically connect with the metal layers to be electrically connected; and 
at least two conductive portions (i.e., the two portions of the common electrode 109 disposed in the two via holes 125 respectively) provided between any two of the metal layers (i.e., 103 and 109) to be electrically connected, and the conductive portions between any two of the metal layers to be electrically connected are spaced apart from each other.
Regarding claim 12, Komatsu discloses at least one intermediate metal layer 102/108 (Fig. 3b; [0030], lines 16-22) is sandwiched between the metal layers to be electrically connected, the conductive portion passes through the non-conductive layer 112/120 (Fig. 3b; [0030], lines 9-12 and [0031], lines 1-3) between the metal layers to be electrically connected and the intermediate metal layer, and there is no connection (e.g., no direct electrical connection) between the conductive portion and the intermediate metal layer.
Regarding claim 13, Komatsu discloses the non-conductive layer comprises a gate insulating layer 112 (Fig. 3b; [0030], lines 9-12) and a passivation layer 120 (Fig. 3b; [0031], lines 1-3).
Regarding claim 14, Komatsu discloses the conducting portion is a conductive film ([0031], lines 4-6).
Regarding claim 15, Komatsu discloses the conductive film is a metal conductive film, an oxide conductive film, a compound conductive film, a polymer conductive film or a composite conductive film ([0031], lines 4-6; note: indium tin oxide (ITO) is a metal oxide conductive film).
Regarding claim 16, Komatsu discloses the metal layer (e.g., 103) to be electrically connected comprises a gate metal layer ([0030], lines 4-9), a source-drain metal layer, and a pixel electrode metal layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 17, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US 2010/0156854 A1) in view of Komatsu (US 2001/0002146 A1).
Regarding claim 9, Fisher discloses in Fig. 1 and related text a display device 12 ([0022], line 2), comprising:
a display panel (e.g., a liquid crystal display (LCD) monitor; [0036], lines 5-7).
Fisher does not expressly disclose the display panel comprises a plurality of conductive portions; wherein each of the conductive portions is respectively disposed between corresponding metal layers to be electrically connected in the display panel, and is used to electrically connect with the metal layers to be electrically connected; and at least two conductive portions provided between any two of the metal layers to be electrically connected, and the conductive portions between any two of the metal layers to be electrically connected are spaced apart from each other.
Komatsu teaches in Figs. 2, 3b and related text the display panel (e.g., an in-plane switching mode liquid crystal display (LCD) panel; [0002], lines 1-3) comprises a plurality of conductive portions (two portions of common electrode 109 disposed in two via holes 125 respectively; [0033], lines 1-3); 
wherein each of the conductive portions is respectively disposed between corresponding metal layers 103 and 109 to be electrically connected in the display panel ([0030], lines 4-9 and [0031], lines 4-6), and is used to electrically connect with the metal layers to be electrically connected; and 
at least two conductive portions (i.e., the two portions of the common electrode 109 disposed in the two via holes 125 respectively) provided between any two of the metal layers (i.e., 103 and 109) to be electrically connected, and the conductive portions between any two of the metal layers to be electrically connected are spaced apart from each other.
Fisher and Komatsu are analogous art because they both are directed to display technology and one of ordinary skill in the art would have had a reasonable expectation of success to modify Fisher with the specified features of Komatsu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fisher’s display device to form the display panel to comprise a plurality of conductive portions; wherein each of the conductive portions is respectively disposed between corresponding metal layers to be electrically connected in the display panel, and is used to electrically connect with the metal layers to be electrically connected; and at least two conductive portions provided between any two of the metal layers to be electrically connected, and the conductive portions between any two of the metal layers to be electrically connected are spaced apart from each other, as taught by Komatsu, in order to provide a liquid crystal display (LCD) having a low driving voltage and an improved aperture ratio (Komatsu: [0011]-[0012] and [0026]-[0028]).
Regarding claim 17, Fisher in view of Komatsu discloses a display system 10 (Fisher: Fig. 1; [0022], line 1), comprising a processing device 16 (Fisher: Fig. 1; [0022], line 3) and the display device according to claim 9;
wherein the processing device is connected (by data network 14) to the display device (Fisher: Fig. 1; [0022], lines 3-9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  CN 105609508 A (“Chen”) and CN 109037235 A (“Jian”) are cited as being related to DISPLAY PANEL, DISPLAY DEVICE, AND DISPLAY SYSTEM.  The embodiment of Fig. 3 of Jian is particularly pertinent to the embodiment of Fig. 2 (i.e., the elected embodiment) of Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811